

	

		II

		109th CONGRESS

		1st Session

		S. 1268

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 20, 2005

			Mr. McCain (for himself

			 and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To expedite the transition to digital

		  television while helping consumers to continue to use their analog

		  televisions.

	

	

		1.Short titleThis Act may be cited as the

			 Spectrum Availability for

			 Emergency-Response and Law-Enforcement to Improve Vital Emergency Services

			 Act or the SAVE LIVES Act.

		2.Setting a specific

			 date for the availability of spectrum for public safety organizations and

			 creating a deadline for transition to digital television

			(a)AmendmentsSection 309(j)(14) of the Communications

			 Act of 1934 (47 U.S.C. 309(j)(14)) is amended—

				(1)in subparagraph (A), by striking

			 December 31, 2006 and inserting December 31,

			 2008;

				(2)by striking subparagraph (B);

				(3)in subparagraph (C)(i)(I), by striking

			 or (B);

				(4)in subparagraph (D), by striking

			 (C)(i) and inserting (B)(i); and

				(5)by redesignating subparagraphs (C) and (D)

			 as subparagraphs (B) and (C), respectively.

				(b)Implementation

				(1)Final DTV

			 allotment table of in-core channels for full-power stationsThe Federal Communications Commission (in

			 this Act referred to as the Commission) shall—

					(A)release by December 31, 2006, a report and

			 order in MB Docket No. 03–15 assigning all full-power broadcast television

			 stations authorized in the digital television service a final channel between

			 channels 2 and 36, inclusive, or 38 and 51, inclusive (between frequencies 54

			 and 698 megahertz, inclusive); and

					(B)conclude by July 31, 2007, any

			 reconsideration of such report and order.

					(2)Status

			 reportsBeginning February 1,

			 2006, and ending when international coordination with Canada and Mexico of the

			 DTV table of allotments is complete, the Commission shall submit reports every

			 6 months on the status of that international coordination to the Committee on

			 Commerce, Science, and Transportation of the Senate and to the Committee on

			 Energy and Commerce of the House of Representatives.

				(3)Terminations of

			 analog licenses and broadcastingThe Commission shall take such actions as

			 may be necessary to terminate all licenses for full-power broadcasting stations

			 in the analog television service and to require the cessation of broadcasting

			 by full-power stations in the analog television service by January 1,

			 2009.

				3.Auction of recovered

			 spectrum

			(a)Deadline for

			 auctionSection 309(j)(14) of

			 the Communications Act of 1934 (47 U.S.C. 309(j)(14)), as amended by section 2,

			 is amended in subparagraph (B)—

				(1)in clause (ii), by striking the second

			 sentence; and

				(2)by adding at the end following new

			 clause:

					

						(iii)Additional

				deadlines for recovered analog spectrum

							(I)In

				generalNot earlier than 1

				year after the date on which the Commission submits to Congress the report

				required under section 7502(a) of the Intelligence Reform and Terrorism

				Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3855), and not later than

				April 1, 2008, the Commission shall—

								(aa)conduct the auction of the licenses for

				recovered analog spectrum; and

								(bb)not later than June 30, 2008, deposit the

				proceeds of such auction in accordance with paragraph (8), except for those

				funds authorized to be used in accordance with sections 4(f) and 5 of the SAVE

				LIVES Act.

								(II)Recovered

				analog spectrum definedIn

				this clause, the term recovered analog spectrum means the spectrum

				reclaimed from analog television service broadcasting under this paragraph,

				other than—

								(aa)the spectrum required by section 337 to be

				made available for public safety services;

								(bb)the spectrum auctioned prior to the date of

				enactment of the SAVE LIVES Act; and

								(cc)any spectrum designated by Congress for use

				by public safety services between the date of enactment of the SAVE LIVES Act

				and the auction described in subclause

				(I).

								.

				(b)Extension of

			 auction authorityParagraph

			 (11) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)(11))

			 is amended by striking September 30, 2007 and inserting

			 September 30, 2009.

			4.Digital transition

			 program

			(a)In

			 generalBeginning no earlier

			 than January 1, 2008, and not later than July 1, 2008, the Commission, in

			 consultation with commercial television broadcast licensees, shall distribute

			 to eligible persons digital-to-analog converter devices that will enable

			 television sets that operate only with analog signal processing to continue to

			 operate when receiving a digital signal.

			(b)ApplicationEach eligible person seeking a

			 digital-to-analog converter device under subsection (a) shall submit an

			 application to the Commission at such times, in such manner, and containing

			 such information as the Commission requires.

			(c)ProcurementThe provisions, rules, and regulations of

			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et

			 seq.) shall apply to the procurement, by the Comptroller General of the United

			 States, of the digital-to-analog converter devices described in subsection

			 (a).

			(d)StudyNot later than 12 months after the date of

			 enactment of this Act, the Commission shall, in consultation with commercial

			 television broadcast licensees, consumer groups, and other interested parties,

			 complete a study of—

				(1)the geographic location of eligible persons

			 by Nielsen Designated Market Areas;

				(2)the use of not only broadcast studios for

			 distribution of such digital-to-analog converter devices, but the ability of

			 commercial television broadcast licensees to partner with grocery stores,

			 electronics stores, and post offices to serve as distribution centers for such

			 devices; and

				(3)the ability of the Commission and

			 commercial television broadcast licensees to partner together to develop a

			 public communications campaign to inform over-the-air viewers of—

					(A)the need for a digital-to-analog converter

			 device; and

					(B)the availability of such a

			 digital-to-analog converter device free of charge for eligible persons.

					(e)Eligible person

			 definedIn this section, the

			 term eligible person means any person relying exclusively on

			 over-the-air television broadcasts with a household income that does not exceed

			 200 percent of the poverty line, as such line is published in the Federal

			 Register by the Department of Health and Human Services under the authority of

			 section 673(2) of the Community Services Block Grant Act (42 U.S.C.

			 9902(2)).

			(f)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized

			 to be appropriated $468,000,000 from the proceeds of the auction of licenses

			 for recovered analog spectrum under section 309(j)(14) of the Communications

			 Act of 1934 (47 U.S.C. 309(j)(14)).

				(2)DistributionOf the funds authorized to be appropriated

			 under paragraph (1)—

					(A)$463,000,000 shall be available to procure

			 digital-to-analog converter devices; and

					(B)$5,000,000 shall be available to to cover

			 the costs of administration of the digital transition program established under

			 this section.

					5.Establishment and

			 authorization of appropriations for grant program to provide enhanced

			 interoperability of communications for first responders

			(a)Establishment

			 of program to assist first responders

				(1)In

			 generalThe Secretary of

			 Homeland Security shall establish a program to help State, local, tribal, and

			 regional first responders—

					(A)acquire and deploy interoperable

			 communications equipment;

					(B)purchase such equipment; and

					(C)train personnel in the use of such

			 equipment.

					(2)Common

			 standardsThe Secretary, in

			 cooperation with the heads of other Federal departments and agencies who

			 administer programs that provide communications-related assistance programs to

			 State, local, and tribal public safety organizations, shall develop and

			 implement common standards to the greatest extent practicable.

				(b)ApplicationsTo be eligible for assistance under the

			 program established in subsection (a), a State, local, tribal, or regional

			 first responder agency shall submit an application, at such time, in such form,

			 and containing such information as the Under Secretary of Homeland Security for

			 Science and Technology may require, including—

				(1)a detailed explanation of how assistance

			 received under the program would be used to improve local communications

			 interoperability and ensure interoperability with other appropriate Federal,

			 State, local, tribal, and regional agencies in a regional or national

			 emergency;

				(2)assurance that the equipment and system

			 would—

					(A)not be incompatible with the communications

			 architecture developed under section 7303(a)(1)(E) of the Intelligence Reform

			 Act of 2004;

					(B)would meet any voluntary consensus

			 standards developed under section 7303(a)(1)(D) of that Act; and

					(C)be consistent with the common grant

			 guidance established under section 7303(a)(1)(H) of that Act.

					(c)ReviewThe Under Secretary of Homeland Security

			 for Science and Technology shall review and approve, in the discretion of the

			 Under Secretary, all applications submitted under subsection (b).

			(d)Single

			 grantsThe Secretary of

			 Homeland Security, pursuant to an application approved by the Under Secretary

			 of Homeland Security for Science and Technology, may make the assistance

			 provided under the program established in subsection (a) available to all

			 approved applicants in the form of a single grant for a period of not more than

			 3 years.

			(e)ReportNot later than January 1, 2008, the

			 Commission shall report to the Committee on Commerce, Science, and

			 Transportation of the Senate and the Committee on Energy and Commerce of the

			 House of Representatives the amount required to carry out the program described

			 in section 4.

			(f)Authorization

			 of appropriationsTo the

			 extent that proceeds from the auction of licenses for recovered analog spectrum

			 under section 309(j)(14) of the Communications Act of 1934 (47 U.S.C.

			 309(j)(14)) are available and exceed the amount required to carry out the

			 program described in section 4, there are authorized to be appropriated from

			 such proceeds such sums as are available to fund the grant program established

			 under this section.

			6.Consumer education

			 regarding the digital television transition

			(a)Commission

			 authoritySection 303 of the

			 Communications Act of 1934 (47 U.S.C. 303) is amended by adding at the end the

			 following new subsection:

				

					(z)Require the consumer education measures

				specified in section 330(d) in the case of apparatus designed to receive

				television signals that—

						(1)are shipped in interstate commerce or

				manufactured in the United States after 180 days after the date of enactment of

				the SAVE LIVES Act; and

						(2)are not capable of receiving and displaying

				broadcast signals in the digital television service on the channels allocated

				to such

				broadcasts.

						.

			(b)Consumer

			 education requirementsSection 330 of the Communications Act of

			 1934 (47 U.S.C. 330) is amended—

				(1)in subsection (d), by striking

			 sections 303(s), 303(u), and 303(x) and inserting

			 subsections (s), (u), (x), and (z) of section 303;

				(2)by redesignating subsection (d) as

			 subsection (e); and

				(3)by inserting after subsection (c) the

			 following new subsection:

					

						(d)Consumer

				education regarding equipment, television receivers, and other materials

				related to the digital to analog conversion

							(1)Requirements for

				manufacturersAny

				manufacturer of any apparatus described in section 303(z) shall—

								(A)place on the screen of any such apparatus

				that such manufacturer ships in interstate commerce or manufactures in the

				United States after 180 days after the date of enactment of the SAVE LIVES Act,

				a removable label containing the warning language required by

				paragraph (3); and

								(B)also include such warning language on the

				outside of the retail packaging of such apparatus in a manner that cannot be

				removed.

								(2)Requirements for

				retail distributorsAny

				retail distributor shall place adjacent to each apparatus described in section

				303(z) that such distributor displays for sale or rent after 180 days after the

				date of enactment of the SAVE LIVES Act, a separate sign containing the warning

				language required by

				paragraph (3).

							(3)Warning

				language

								(A)Rulemaking

				proceedingNot later than 120

				days after the date of enactment of this Act, the Commission, in consultation

				with consumers and representatives from the broadcast, cable, and satellite

				industries, shall complete a rulemaking proceeding to develop warning language

				to be used by manufacturers and retail distributors concerning the size and

				format of the warning language required by this paragraph.

								(B)Content of

				warningThe warning language

				required by this paragraph shall clearly inform consumers, in plain English

				understandable to the average consumer, of the following:

									(i)After December 31, 2008, television

				broadcasters will cease analog over-the-air broadcasts and will broadcast only

				in digital format.

									(ii)That a television set carrying the label

				required under paragraph (1) will no longer be able to receive broadcast

				programming unless it is connected to a digital tuner, a digital-to-analog

				converter device, or cable, satellite, or other multichannel video

				services.

									(iii)Beyond December 31, 2008, a television set

				carrying the label required under paragraph (1) will, however, continue to

				display images from devices such as DVD recorders and video game consoles or

				content recorded for display on an analog television using devices such as

				VCRs, digital video recorders, or DVD recorders.

									(iv)For more information regarding the

				transition to digital television consumers should call the Federal

				Communications Commission at 1–888–225–5322 (TTY: 1–888–835–5322) or visit the

				Commission’s website at: www.fcc.gov.

									(4)EnforcementAny violation of the requirements of this

				section, shall be enforced by the Federal Trade Commission as if it were an

				unfair or deceptive act or practice proscribed under section 18(a)(1)(B) of the

				Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).

							(5)SunsetThe warning language required by paragraph

				(3) shall not apply to any manufacturer or retail distributor on or after

				January 1, 2009.

							(6)Commission

				outreachBeginning not later

				than 1 month after the date of enactment of the SAVE LIVES Act, the Commission

				shall engage in a public outreach program to educate consumers about—

								(A)the deadline for termination of analog

				television broadcasting; and

								(B)the options consumers have after such

				termination to continue to receive broadcast

				programming.

								

				(c)Preserving and

			 expediting digital television tuner mandates

				(1)In

			 generalThe Commission shall

			 require not later than—

					(A)July 1, 2005, that digital television

			 tuners be integrated into television receivers having analog tuners in the case

			 of television sets with screen sizes 36 inches or greater;

					(B)March 1, 2006, that digital television

			 tuners be integrated into television receivers having analog tuners in the case

			 of television sets with screen sizes between 25 inches and 35 inches;

			 and

					(C)March 1, 2007, that digital television

			 tuners be integrated into television receivers having analog tuners in the case

			 of television sets with screen sizes between 14 inches and 24 inches.

					(2)Study

					(A)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Commission shall conduct a study

			 to determine whether digital television tuners are necessary in television sets

			 with screen sizes 13 inches or smaller.

					(B)Mandates for

			 television sets with screen sizes 13 inches or smallerUpon completion of the study required under

			 subparagraph (A), if the Commission determines that digital television tuners

			 are necessary in television sets with screen sizes 13 inches or smaller, the

			 Commission shall enact, not later than July 1, 2008, digital television tuner

			 mandates for such television sets.

					(d)Informed

			 consumer requirementNot

			 later than 90 days after the date of enactment of this Act, the Consumer and

			 Governmental Affairs Bureau of the Commission shall develop and distribute to

			 all consumers seeking to purchase a televison set a brochure that clearly

			 describes the different options available to a consumer, including information

			 that—

				(1)in order for a consumer to receive and

			 display a digital television signal, a consumer must have—

					(A)both a digital television display or

			 monitor and a digital tuner; or

					(B)an integrated digital television

			 set;

					(2)there is a difference between a digital

			 television and high-definition digital television signals and a digital

			 television and high-definition digital television set; and

				(3)current televisions—

					(A)are not obsolete;

					(B)can receive digital television signals with

			 the use of a digital-to-analog converter device and will display such signals

			 in an analog format; and

					(C)will continue to work with cable,

			 satellite, VCRs, DVD recorders, and other devices.

					7.Digital to analog

			 conversion available for cable subscribers

			(a)Digital to

			 analog conversion permittedSection 614(b) of the Communications Act of

			 1934 (47 U.S.C. 534(b)) is amended by adding at the end the following new

			 paragraph:

				

					(11)Digital

						(A)Digital primary

				video signalA cable operator

				shall carry the primary video of the digital signal of a local broadcast

				station in its originally broadcast format without material degradation upon

				such local broadcast station's—

							(i)cessation of analog broadcasting;

				and

							(ii)election of cable carriage under this

				section or section 615.

							(B)Digital to

				analog conversions permittedNotwithstanding subparagraph (A), the

				conversion by a cable operator, at any location from the cable headend through

				equipment on the premises of a subscriber, of a digital television signal into

				a signal capable of being viewed by such subscriber with an analog television

				receiver shall be permitted subject to the conditions described in subparagraph

				(C).

						(C)Conditions on

				permitted downconversionIf a

				cable operator provides a converted signal for any station in a local market

				under subparagraph (B), that—

							(i)is carried under this section or section

				615; and

							(ii)has ceased to broadcast in the analog

				television service;

							such cable operator shall provide

				such a converted signal for each such station that is located within the same

				local market.(D)Conversion

				sunset

							(i)In

				generalSubject to clause

				(ii), beginning not earlier than December 31, 2011 and not later than December

				31, 2012, the Commission shall cease to impose on a cable operator the

				requirement under subparagraph

				(B), if the Commission determines that such requirement is not

				necessary to ensure the continued ability of the audiences for foreign-language

				and religious television broadcast stations to view the signals of such

				stations.

							(ii)ConsiderationsIn making a determination under clause (i),

				the Commission shall take into consideration—

								(I)the penetration of digital televisions,

				digital receivers, and digital-to-analog converter devices among audiences of

				foreign-language and religious television broadcast stations; and

								(II)the market incentives of cable operators,

				in the absence of the requirement under subparagraph (B), to carry the signals

				of foreign-language and religious television broadcast stations in the format

				most available to be viewed by the audiences of such stations.

								(E)ReviewNot later than 1 year after the date of

				enactment of the SAVE LIVES Act, and every 2 years thereafter until December

				31, 2012, the Commission shall review the considerations described in

				subparagraph

				(D)(ii).

						.

			(b)Tiering

				(1)Amendment to

			 Communications ActSection

			 623(b)(7)(A)(iii) of the Communications Act of 1934 (47 U.S.C.

			 543(b)(7)(A)(iii)) is amended—

					(A)by striking Any signal and

			 inserting Any analog signal; and

					(B)by inserting and a single digital

			 video programming stream, designated by such station, that is transmitted

			 over-the-air by such station, and after television broadcast

			 station.

					(2)Effective

			 dateThis subsection and the

			 amendments made by this subsection shall take effect on January 1, 2009.

				8.Study of nationwide

			 recycling program

			(a)Study

				(1)In

			 generalThe Administrator of

			 the Environmental Protection Agency, in consultation with appropriate executive

			 agencies (as determined by the Administrator), shall conduct a study of the

			 feasibility of establishing a nationwide recycling program for electronic waste

			 that preempts any State recycling program.

				(2)InclusionsThe study shall include an analysis of

			 multiple programs, including programs involving—

					(A)the collection of an advanced recycling

			 fee;

					(B)the collection of an end-of-life

			 fee;

					(C)producers of electronics assuming the

			 responsibility and the cost of recycling electronic waste; and

					(D)the extension of a tax credit for recycling

			 electronic waste.

					(b)ReportNot later than 1 year after the date of

			 enactment of this Act, the Administrator of the Environmental Protection Agency

			 shall submit to Congress a report describing the results of the study conducted

			 under subsection (a);

			9.Completion of certain

			 pending proceedings

			(a)In

			 generalThe Commission shall

			 complete action on and issue a final decision not later than—

				(1)July 31, 2007, in the Matter of Second

			 Periodic Review of the Commission's Rules and Policies Affecting the Conversion

			 to Digital Television, MB Docket No. 03–15;

				(2)July 31, 2007, should the Commission begin

			 a Third Periodic Review of the Commission's Rules and Policies Affecting the

			 Conversion to Digital Television;

				(3)December 31, 2007, in the Matter of Public

			 Interest Obligations of Television Broadcast Licensees, MM Docket No.

			 99–360;

				(4)December 31, 2007, in the Matter of

			 Standardized and Enhanced Disclosure Requirements for Television Broadcast

			 Licensee Public Interest Obligations, MM Docket No. 00–168;

				(5)December 31, 2007, in the Matter of

			 Children's Television Obligations Of Digital Television Broadcasters, Further

			 Notice of Proposed Rulemaking, MM Docket No. 00–167;

				(6)December 31, 2007, in the proceeding on

			 rules regarding the use of distributed transmission system technologies as

			 referenced in paragraph 5 of MB Docket No. 03–15; and

				(7)December 31, 2007, in the proceeding

			 adopting digital standards for an Emergency Alert System.

				(b)Two-Way

			 devices

				(1)ReportNot later than 30 days after the date of

			 enactment of this Act, and every 3 months thereafter until July 1, 2007, the

			 parties in the matter of the Implementation of Section 304 of the

			 Telecommunications Act of 1996, Commercial Availability of Navigation Devices,

			 Second Report and Order, CS Docket No. 97–80, shall report to the Committee on

			 Commerce, Science, and Transportation of the Senate and the Committee on Energy

			 and Commerce of the House of Representatives on the status of negotiations for

			 two-way devices.

				(2)Final

			 orderNot later than December

			 31, 2007, the Commission shall complete action on and issue a final decision in

			 the matter of the Implementation of Section 304 of the Telecommunications Act

			 of 1996, Commercial Availability of Navigation Devices, Second Report and

			 Order, CS Docket No. 97–80.

				10.Exception to removal

			 and relocation of incumbent broadcast licensees operating between 746 and 806

			 megahertzSection 337(e) of

			 the Communications Act of 1934 (47 U.S.C. 337(e)) is amended by adding at the

			 end the following new paragraph:

			

				(3)ExceptionsParagraph (1) shall not apply to—

					(A)television translator stations;

					(B)low-power television stations; or

					(C)class A television

				stations.

					.

		

